                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MICHAEL ANGELO LENA,                                  Case No. 18-cv-05447-JD
                                                        Plaintiff,
                                   8
                                                                                              ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10    PEOPLE OF THE STATE OF
                                        CALIFORNIA,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, a state prisoner, has filed a pro se civil rights complaint under 42 U.S.C. § 1983.

                                  14   He has been granted leave to proceed in forma pauperis.

                                  15                                                DISCUSSION

                                  16           STANDARD OF REVIEW

                                  17           Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  18   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  19   § 1915A(a). In its review, the Court must identify any cognizable claims, and dismiss any claims

                                  20   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  21   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  22   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  23   Cir. 1990).

                                  24           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  25   claim showing that the pleader is entitled to relief.” Although a complaint “does not need detailed

                                  26   factual allegations, . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

                                  27   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

                                  28   cause of action will not do. . . . Factual allegations must be enough to raise a right to relief above
                                   1   the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

                                   2   omitted). A complaint must proffer “enough facts to state a claim to relief that is plausible on its

                                   3   face.” Id. at 570. The United States Supreme Court has explained the “plausible on its face”

                                   4   standard of Twombly: “While legal conclusions can provide the framework of a complaint, they

                                   5   must be supported by factual allegations. When there are well-pleaded factual allegations, a court

                                   6   should assume their veracity and then determine whether they plausibly give rise to an entitlement

                                   7   to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                   8           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: (1) a right secured by

                                   9   the Constitution or laws of the United States was violated, and (2) the alleged deprivation was

                                  10   committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  11           LEGAL CLAIMS
                                               Plaintiff names as defendants all Justices of the California Supreme Court. The complaint
                                  12
Northern District of California
 United States District Court




                                  13   is hard to follow and he appears to allege that they violated his due process rights and have been

                                  14   engaged in a conspiracy against him along with other defendants. He seeks injunctive relief only.

                                  15           Lawsuits against sitting state court judges in federal court rarely, if ever, state a viable
                                  16
                                       claim. To start, federal district courts are without power to issue mandamus orders to direct state
                                  17
                                       courts, state judicial officers, or other state officials in the performance of their duties. A petition
                                  18
                                       for a writ of mandamus to compel a state court or official to take or refrain from some action is
                                  19
                                       frivolous as a matter of law. See Demos v. U.S. District Court, 925 F.2d 1160, 1161-62 (9th Cir.
                                  20

                                  21   1991) (imposing no filing in forma pauperis order); see also In re Campbell, 264 F.3d 730, 731-32

                                  22   (7th Cir. 2001) (federal court may not, as a general rule, issue mandamus to a state judicial officer
                                  23   to control or interfere with state court litigation).
                                  24
                                               In addition, the ability to sue a judge for injunctive relief under Section 1983 is extremely
                                  25
                                       limited. See Pulliam v. Allen, 466 U.S. 522, 541-42 (1984). Section 1983 itself provides that “in
                                  26
                                       any action brought against a judicial officer for an act or omission taken in such officer’s judicial
                                  27

                                  28   capacity, injunctive relief shall not be granted unless a declaratory decree was violated or

                                                                                               2
                                       declaratory relief was unavailable.” 42 U.S.C. § 1983. A tiny exception to this exists for cases
                                   1

                                   2   involving acts by a judge outside her official capacity. See, e.g., Wolfe v. Strankman, 392 F.3d

                                   3   358, 366-67 (9th Cir. 2004) (dismissal not warranted under § 1983’s bar on injunctive relief

                                   4   against judicial officers where plaintiff sued California Chief Justice in his administrative capacity
                                   5
                                       as Chair of the Judicial Council of California). But that exception does not apply here, and in any
                                   6
                                       event federal courts should refrain from issuing an injunction to state judicial officers as a matter
                                   7
                                       of comity. See Pulliam, 466 U.S. at 539.
                                   8
                                              Abstention doctrines also weigh against plaintiff’s case. Under principles of comity and
                                   9

                                  10   federalism, a federal court should not interfere with ongoing state criminal proceedings by

                                  11   granting injunctive or declaratory relief absent extraordinary circumstances, which are not present
                                  12   here. See Younger v. Harris, 401 U.S. 37, 43-54 (1971).
Northern District of California
 United States District Court




                                  13
                                              There are other substantial reasons why this case cannot go forward. For example, even
                                  14
                                       when read liberally in light of plaintiff’s pro se status, the complaint fails to provide facts
                                  15
                                       sufficient to state a plausible claim under Federal Rule of Civil Procedure 8(a). See also Iqbal,
                                  16

                                  17   556 U.S. at 679; Twombly, 550 U.S. at 555. It certainly does not state facts sufficient to plausibly

                                  18   allege a conspiracy.

                                  19          In effect, plaintiff is simply trying to relitigate legal rulings against him in a completely
                                  20   improper fashion. Many of those purported issues and defendants were addressed in a prior
                                  21
                                       action, which was dismissed with prejudice and affirmed on appeal. See Lena v. San Quentin
                                  22
                                       State Prison, Case No. 14-cv-02498-JD, Docket Nos. 18, 29. Those claims and defendants are
                                  23
                                       dismissed again here with prejudice for that reason. See Adams v. Cal. Dept. of Health Services,
                                  24

                                  25   487 F.3d 684, 688 (9th Cir. 2007).

                                  26          To the extent plaintiff tries to allege new claims against the Justices of the California

                                  27   Supreme Court, they are dismissed with prejudice as frivolous and implausible as a matter of law.
                                  28
                                       His other requests for injunctive relief also fail to state claim pursuant to § 1983.
                                                                                            3
                                                Because no amount of amendment would cure the deficiencies in the complaint, this case
                                   1

                                   2   is dismissed without leave to amend. Judgement will be entered for defendants.

                                   3
                                                                                 CONCLUSION
                                   4
                                                1.     This action is DISMISSED with prejudice as frivolous and for failure to state a
                                   5
                                       claim.
                                   6
                                                2.     The Clerk shall close this case.
                                   7
                                                IT IS SO ORDERED.
                                   8
                                       Dated: November 19, 2018
                                   9

                                  10

                                  11                                                               JAMES DONATO
                                                                                                   United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        MICHAEL ANGELO LENA,
                                   4                                                          Case No. 18-cv-05447-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        PEOPLE OF THE STATE OF
                                   7    CALIFORNIA,
                                   8                   Defendant.

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on November 19, 2018, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Michael Angelo Lena ID: AN9206
                                       R.J. Donovan Corr. Facility
                                  18   480 Alta Road
                                       San Diego, CA 92179
                                  19

                                  20

                                  21   Dated: November 19, 2018

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          5
